Citation Nr: 0815601	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-06 485	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by back pain other than pilonidal cyst.

2.  Entitlement to a rating in excess of 10 percent for a 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1976.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing the veteran submitted additional 
evidence with a waiver of RO initial consideration (he also 
waived initial RO consideration of evidence to be submitted 
during an abeyance period).  He was also granted a 60-day 
abeyance period for submission of additional evidence.  
Additional evidence was received in April 2008.

The issue of entitlement to a rating in excess of 10 percent 
for pilonidal cyst is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

It is not shown by competent and probative evidence that the 
veteran has a disability manifested by back pain other than 
pilonidal cyst.


CONCLUSION OF LAW

Service connection for a disability manifested by back pain 
other than pilonidal cyst is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via an October 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  VCAA notice was 
provided to the appellant prior to the initial adjudication 
in these matters.  See Pelegrini, supra.

While he was not provided timely notice regarding disability 
ratings or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award of 
service connection is a matter for consideration herein.  
Regardless, a March 2006 letter provided such notice.

Regarding VA's duty to assist, all records pertinent to this 
issue are associated with the claims file.  The veteran has 
not identified any pertinent records that remain outstanding  
He was afforded a VA examination, in October 2003.  VA has 
met its assistance obligations.  The Board will proceed with 
appellate review.

B.	Factual Background, Legal Criteria and Analysis

The veteran's service medical records (SMRs) do not show any 
disability manifested by back pain other than pilonidal cyst.  
On service separation examination, there was no mention of 
such disability; clinical evaluation of systems was silent 
for such disability.  The veteran had subsequent service with 
the Reserves.  Records pertaining to such service contain no 
mention of complaints of or treatment for a disability 
manifested by back pain other than pilonidal cyst.

Postservice records from Dr. Y. dated from October 2000 to 
September 2003 contain no complaints of back disability.

On October 2003 VA examination, the veteran reported that he 
had no spinal radiculopathy to his legs.  He denied bowel and 
bladder incontinence.  He localized his back pain to where 
his pilonidal cyst was and stated that it was not in the 
lumbosacral area.  Physical examination revealed that the 
veteran walked with a normal gait.  Range of motion was 
normal.  X-ray revealed a normal lumbar spine.  The 
impression was normal lumbar spine examination.

Statements from the veteran and his wife report that he has 
back pain.

At the March 2008 Travel Board hearing, the veteran testified 
that his back pain is related to his service-connected cyst.

An April 2008 letter from the veteran's private treating 
physician, Dr. N. C. noted that the veteran was under his 
care since 2006; and that he has back pain related to the 
pilonidal cyst.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The record contains no competent (medical) evidence that the 
veteran now has the disability for which service connection 
is sought.  There has been no current medical diagnosis of 
disability manifested by back pain other than pilonidal cyst; 
no underlying pathology for back pain has been identified on 
clinical evaluations.  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he has such disability.  He has not 
submitted any competent (medical) evidence that he currently 
has any disability manifested by back pain other than 
pilonidal cyst.  In fact, he himself has conceded that the 
pain he perceives in his back is due to pilonidal cyst.  
Notably, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not of itself constitute 
a disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(dismissed in part and vacated on other grounds; Sanchez-
Benitez v. Principi, 239 F. 3d, 1356 (Fed. Cir. 2001)).  

As the evidence does not show that the veteran has the 
disability for which service connection is sought, a 
threshold requirement for establishing service connection is 
not met.  Consequently, the preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

Service connection for a disability manifested by back pain 
other than pilonidal cyst is denied.


REMAND

When the veteran was last examined by VA, in October 2003, it 
was noted that there was no evidence of a pilonidal cyst.

At the March 2008 Travel Board hearing, the veteran submitted 
a note from his current private physician, Dr. C. indicating 
that he had been under the Dr.'s care for pilonidal cyst 
since 2006.  He testified that he has recurrences about 3 to 
4 times per month and that in the past his physician 
prescribed antibiotics and the cysts cleared up.  Records 
from Dr. C. are not associated with the claims file.  Such 
records are critical evidence in this matter, and must be 
secured.  As the veteran was last examined more than 4 1/2 
years ago, and alleges increased severity of the disability 
at issue since then a contemporaneous VA examination is 
necessary.

Furthermore, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court) outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
held, in essence, that the Secretary must notify the claimant 
that, to substantiate a claim, the claimant must provide (or 
ask the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; how 
disability ratings are assigned; general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  Since the case is being remanded 
anyway, the RO will have the opportunity to correct any 
notice deficiencies.

Finally it is noteworthy that where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and afford him adequate 
time to respond.  The notice must 
specifically inform the veteran that he is 
to provide (or ask VA to obtain) evidence 
demonstrating a worsening of the pilondial 
cyst and its impact on his employment and 
daily life.  Furthermore, he must be 
advised that to receive the next higher 
(20 percent) rating (under Diagnostic Code 
7336) he must show that he experiences 
persistent bleeding and with secondary 
anemia, or with fissures.

2.  The RO should ask the veteran to 
provide the necessary releases, then 
secure complete clinical records from of 
the veteran's treatment for pilonidal cyst 
from Dr. C. from 2006 to the present.  In 
conjunction with this development, the 
veteran must be advised of the provisions 
of 38 C.F.R. § 3,158(a).  

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the current 
severity of his service connected 
pilonidal cyst.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies should be completed  All 
symptoms (specifically, any persistent 
bleeding, fissures, anemia) and functional 
limitations due to the pilonidal cyst 
should be described in detail, and the 
examiner should explain the rationale for 
any opinions given.

4.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


